Exhibit 10.30

 

Named Executive Officer Salary and Bonus Arrangements

 

On March 3, 2012, First Data Corporation (the “Company”) approved the following
2012 base salaries and target bonuses under the Senior Executive Incentive Plan
for the Company’s named executive officers identified below.  Also, on March 3,
2012, First Data Holdings Inc. (“Holdings”), the parent corporation of the
Company, approved the following equity grants for the Company’s named executive
officers identified below.

 

Name and Title

 

2012
Base Salary

 

2012
Bonus Target
(1)

 

Stock Option
Grant
(2)

 

Restricted
Stock Award
(3)

 

Jonathan J. Judge
Chief Executive Officer

 

$

1,500,000

 

$

2,250,000

 

333,333

 

166,667

 

 

 

 

 

 

 

 

 

 

 

Ray E. Winborne
Executive Vice President
& Chief Financial Officer

 

$

600,000

 

$

600,000

 

166,667

 

83,333

 

 

 

 

 

 

 

 

 

 

 

John Elkins, Executive
Vice President

 

$

625,000

 

$

781,250

 

183,333

 

91,667

 

 

 

 

 

 

 

 

 

 

 

Kevin M. Kern, Executive
Vice President

 

$

575,000

 

$

575,000

 

166,667

 

83,333

 

 

 

 

 

 

 

 

 

 

 

Edward A. Labry III
Executive Vice President

 

$

1,000,000

 

$

1,250,000

 

200,000

 

100,000

 

 

--------------------------------------------------------------------------------

(1)   2012 bonus funding will be determined at the end of the year at the sole
discretion of the Committee.  In exercising its discretion the Committee may
consider any factor it deems relevant including achievement of EBITDA and
financial targets, achievement of other company objectives and/or consideration
of company balanced scorecard metrics.

(2)   Options to purchase shares of common stock of Holdings were granted under
the 2007 Stock Incentive Plan for Key Employees of First Data Corporation and
its Affiliates. The options have a ten-year term, an exercise price of $3.00 per
share and vest in increments of one-third each year beginning on March 3, 2013.

(3)   Restricted stock awards were granted under the 2007 Stock Incentive Plan
for Key Employees of First Data Corporation and its Affiliates.  The restricted
stock awards vest 100% on the later of March 3, 2015 or following the lockup
period after an initial public offering of the Company’s common stock. Shares of
restricted stock may not be sold or otherwise transferred prior to the lapse of
the restrictions.

 

From time to time, the Company’s executive officers also may receive certain
perquisites and personal benefits that may include personal use of the Company’s
aircraft and access to recreational clubs, personal financial planning up to
$20,000 per year, and reimbursement for relocation and moving expenses.

 

--------------------------------------------------------------------------------

 